The Clerk of the Superior Court of Law for the County of Halifax and State of North Carolina certifies the record sent up in this case as a record of that court, and that record has the following caption: "State of North Carolina, Halifax County, Superior Court of Law." He then sets forth the indictment, commencing in these words: "Halifax County, Superior Court of Law," etc. "The jurors for the State, upon their oath," etc. It is insisted that the judgment should be arrested, because it is said that in the caption of the indictment it is not stated that the county of Halifax is in the State of North Carolina. The objection surely cannot be sustained,   (355) because a caption to an indictment is no part of it (Chitty Crim. Law, 326; 1 Saunders, 250d, N. 1), nor is it necessary that it should have any, because the caption to the record clearly shows in what court, county and State the indictment was found. While the indictment remained on the record of Halifax Court, it appeared to be an indictment of that court; when sent into this Court, the caption of the record (of which it is a part) is a copy of the style of the court at which it was found, and renders it thereby sufficiently certain. I think the reasons in arrest of judgment should be overruled.